Citation Nr: 1632924	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran served at least 90 days during a period of war during the Vietnam Era. 
 
2.  The Veteran meets VA's income requirements for a non-service connected pension.

3.  The Veteran's disabilities, at worse, have limited him to sedentary work but do not preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met. 
38 U.S.C.A. §§ 1502, 1521, 1522, 5107 (West 2014 & Supp. 2016); 38 C.F.R. 
§§ 3.102, 3.340, 3.342 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

VA will grant nonservice-connected disability pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.  The MAPR rate in 2016 is $12,868 for a veteran without a spouse and a child.

For the purposes of a non-service connected pension, a veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  The permanent and total disability requirement for non-service-connected disability pension under section 1521(a) is excluded for veterans aged 65 or older.  See 38 U.S.C.A. § 1513(a).

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502  (West 2014); 38 C.F.R. § 4.15 (2016); Brown v. Derwinski, 2 Vet. App. 444   (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Veteran does not meet any of these criteria.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Absent a combined schedular 100 percent rating, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if a veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work. 38 C.F.R. §§ 4.16(a), 4.17(a). 

Permanence of a total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote. The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  


Factual Background and Analysis

In February 2008, the Veteran filed a claim of service connection and for non-service connected pension for residuals of a lower abdominal surgery, which was performed at the United States Naval Hospital, located in Camp Pendleton, CA in 1978.  The Veteran asserts that he has continued to have abdominal and low back pain, and gastrointestinal issues that preclude him from working.  

In a September 2008 administrative decision, the RO denied the Veteran's claim for non-service connected pension benefits for lower stomach problems and upper/lower back pain since the Veteran did not file an income-net worth statement.  The RO presented the Veteran with an opportunity to submit this document without penalty.  If the Veteran was able to submit the income-net-worth statement by May 29, 2009, then the RO would continue to process his claim.  If the Veteran submitted the statement after May 29, 2009, the RO would process the claim anew.  In October 2008, the Veteran filed an income-net worth and employment statement (VA Form 21-257) indicating that the Veteran had never been married, had no children and received a monthly income of $117 from the VA.  The Veteran had no other assets.  In September 2009, the RO denied the Veteran claim.  The Veteran has since appealed the matter to the Board for adjudication.  

As an initial matter, the Board finds that the Veteran meets the wartime service requirement and income requirements for a non-service connected pension.  A "Period of war" defined by VA regulations includes service during the Vietnam Era (February 28, 1961 through May 7, 1975).  According to the Veteran's DD-214, he served in the military for four years from December 1974 to January 1979.  Approximately a year and a half of the Veteran's service was during the Vietnam Era.  

As of April 2009, the Veteran met the income requirements.  Although the Veteran reported having essentially no income on income-worth statements submitted to VA, notations throughout the claims file indicate that he was in receipt of benefits through California State and VA.  Prior to April 2009, the Veteran received $3,668 per month from two sources according to a West Los Angeles, California VA Medical Center (West LA VAMC) December 2008 Domiciliary progress note, VA in the amount of $1,068 per month, and $2,600 per month from the California State Disability Insurance Program (SDI).  SDI provides short term disability insurance wage replacement benefits to eligible workers who need time off as well as individuals involved in non-work-related illness.  See State Disability Insurance, State of California Employment Development Department, http://www.edd.ca.gov/disability/.  The income replacement through SDI may last up to 52 weeks.  

It not clear why it was reported he received over $1,000/month from VA, since he was only rated 10 percent disabled for one service-connected condition, so this may have been a typographical error.  Even so, he was reportedly receiving a significant monthly amount through SDI.  Although this income alone would be well over the baseline, the benefits were short lived.  In April 2009, the SDI benefits ceased according to a January 2009 VA West LA Domiciliary progress note.  After that time, the Veteran relied on food stamps, and a general relief benefit (GR), which is available to residents of Los Angeles for monthly aid up to $221.  The Veteran was in receipt of the maximum allowable benefit under the GR program.  The Veteran was also in receipt of service connection compensation of $110 per month.  The combined amount of the Veteran's income after April 2009 was $331 per month, which is well under the VA's annual income limits.

In a later income net worth statement submitted by the Veteran to VA in June 2015, he reported working as a musician, but did not list any significant income from this profession.  In reviewing the available information related to the Veteran's income, the Board finds that the Veteran has had an annual income below the threshold to be considered for non-service connected pension benefits.  With the issues related to the nature of service and current income resolved, the Board now turns its attention as to whether there Veteran has had a permanent and total disability for non-service-connected pension benefit purposes.  

On his claim for Social Security benefits, the Veteran listed his work history.  He worked in a factory as a machine operator from 1988 to 1994.  He then worked for temporary agencies doing "loading and unloading" in 1999, and as a security guard in 2000.  He reported again working for temporary agencies doing "loading and unloading" in January 2004, and stated that was when he became unable to work following a back injury on the job.  He reported a 9th grade education, with no additional special vocational training.

The Veteran does not meet the conditions that would automatically qualify him for a finding of permanent and total disability.  The Veteran was below the age of 65 at the time of application, and continues to be below the age of 65.  He is 59 years old.  The Veteran has never been a patient of a nursing home for long-term care because of a disability.  The Veteran has never been the recipient of disability benefits administered by the Social Security Administration (SSA).  In April 2006, the Veteran applied for supplemental security income benefits.  However, in June 2006, SSA determined that the Veteran's health problems were not severe enough to keep him from working.  He has not filed another claim for those or other benefits.  Therefore, the Board has evaluated the Veteran's claims against the record to determine if he had a permanent and total disability based on non-service-connected disabilities asserted by the Veteran.  

On multiple occasions, the Veteran asserted that he has been unable to work due to three non-service connected disabilities: an abdominal disorder manifested by pain; a back disorder manifested by lower and upper back pain, and hypertension.  In evaluating these disabilities separately and in combination with his other disabilities, the Board finds the preponderance of the evidence against a finding of a permanent and total disability.  

For pension purposes, the Veteran's disabilities are as follows:  upper and lower back pain with muscle spasm (20 percent), hypertension (10 percent), and lower stomach problems (0 percent). See rating codesheet dated in July 2015 versus findings in supplemental statement of the case dated in August 2015. 

In addition to non-service connected disabilities, the Board considered the following service-connected conditions:  laceration of the left index, middle, and ring fingers with slight reduction in hand grip with scars (10 percent effective June 2004 and 20 percent effective November 2014), limitation of motion of index, middle, and ring fingers (each at 0 percent).  His combined evaluation for pension purposes would be 40 percent.  See rating codesheet dated in July 2015 versus findings in supplemental statement of the case dated in August 2015.  

1.  Abdominal Disability

In the February 2008 claim, the Veteran asserted that he had residuals from a lower abdominal surgery conducted at the United States Naval Hospital located in Camp Pendleton in 1978.  Since that surgery, the Veteran has asserted that he has had continued abdominal pain and gastrointestinal issues that have precluded him from substantial gainful employment.

The first complaint of abdominal pain was not seen in 1978, but October 2000 at an Los Angeles (LA) VA Medical Center (VAMC) outpatient clinic visit.  At the October 2000 appointment, the Veteran complained of left lower abdominal pain with intermittent swelling lasting between four and six weeks.  He reported that swelling could be reduced with pressure and that it hurt when he coughed.  The Veteran reported not lifting heavy objects or exercising regularly.  He only walked.  When evaluated by the triage nurse, the nurse noted no history of traumas to the area, and no previous history of hernias or gastrointestinal issues.  When evaluated further, the left groin was observed with a visible soft mass that was not reducible and no pain evidenced on examination.    These observations led to a diagnosis of an inguinal hernia, which is a protrusion of abdominal-cavity contents through the inguinal canal.  The same day, the Veteran underwent a surgical consultation.  A hernia correction surgery was scheduled for the following week.  Despite current reports of gastrointestinal issues, the Veteran denied heartburn or reflux during this assessment and subsequent appointments.

Immediately following the surgery and in the months soon thereafter, the Veteran did not report any residual pain or residual gastrointestinal issues.  The Veteran appeared to have recovered well from the surgery.  Primary care follow-ups in August 2002 and September 2002 revealed no gastrointestinal issues.  The abdomen was soft and non-tender.  

In May 2006, the Veteran underwent a consultative physical examination as part of his application for SSA disability benefits.  The Veteran never mentioned abdominal pain as an issue to be considered as disabling or was it noted in any medical documentation attached to the application.  

No issues were noted by the Veteran regarding abdominal pain or gastrointestinal issues at a May 2008 new patient evaluation at the VA LA Ambulatory Care Center (VA LAACC). 

Following October 2000, the next earliest period complaints of abdominal pain by the Veteran occurred nearly 9 years later in May 2009.  In May 2009 physician assistant follow-up at the VA LAACC, the Veteran complained of abdominal pain.  The Veteran told the physician assistant about the October 2000 hernia repair surgery.  He reported drinking alcohol to manage the pain.   He denied having any gastrointestinal or genitourinary symptoms. Furthermore, no issues with the abdomen were seen.  However, the physician assistant recorded the Veteran's subjective complaints.  

After several years of no complaints of abdominal pain, the Veteran attended a primary care visit at the VA LAACC with complaints of lower abdominal pain for a year.  He requested pain medication.  Aside from the Veteran's complaints, no further discussion was initiated during that appointment or in subsequent VA appointments through 2015.

With only limited records demonstrating the severity of the Veteran's purported abdominal disability during the appeal period and no significant discussion about the Veteran's actual functional ability, VA scheduled the Veteran for an examination, which was conducted in July 2014.   The examiner opined that a review of the medical record did not show any complaint of abdominal pain until the primary care registered nurse VA treatment note referring to abdominal pain for a year as noted above.  The examiner also noted the Veteran's chronic abdominal pain following the October 2000 hernia repair.  The Veteran asserted that he could only walk two to three blocks before his abdominal pains cause him to stop.  The Veteran also reported that the abdominal pain was sharp at the site of the left inguinal hernia repair.

When evaluated by the examiner, no recurrence of the hernia or symptoms of pain were noted.  The incision was well healed.  The examiner opined that the pain reported by the Veteran may be representative of an entrapment of tissue generally or a nerve from the hernia repair, however, that the pain would have been there from the start and there was no evidence in the medical record of complaint of abdominal pain until years after the surgery.  The examiner could find no reports of pain within the 12 months preceding the examination.  Ultimately, the examiner opined that there was no real evidence in the medical record that showed that the claimed condition rose to the level of a disability that would preclude the Veteran from obtaining or maintaining gainful employment.  

Even giving the Veteran the benefit of the doubt as to the level of physical limitations such as being unable to walk more than two to three blocks at a time and an inability to lift heavy objects, the Veteran would be able to perform work at a  sedentary exertional level which would limit the amount of walking he would have to do as well as limit the weight that the Veteran would have to carry on a given day as related to the position.  Therefore, the Board finds the claimed abdominal issue does not preclude the Veteran from obtaining or maintaining substantial gainful employment.   


2.  Back Disability 

The Veteran also asserts that he has a back disability that precludes him from obtaining and maintaining substantial gainful employment.  During the February 2002 optometry appointment, the Veteran reported having left side back pain.  Such pain appeared to be acute in nature because the Veteran did not complain of back pain again until March 2006 in a progress note from the Hubert H. Humphrey Comprehensive Health Center (HHH), which is part of the SSA records.   At the March 2006 appointment the Veteran reported two years of low back pain, which had worsened the two days prior to the examination.  He denied urinary issues as a result.  An evaluation was positive for pain with range of motion of the back and tenderness with palpation of the paraspinals.  The treating source prescribed the Veteran Motrin 800 mg and Flexiril 10 mg.  If symptoms worsened, he was told to return for a follow up with primary care provider or go to the emergency room. 

In a subsequent East West Medical Group visual acuity test conducted in May 2006, it was noted that the Veteran could visually move about the office without help, as a general observation.

In a subsequent x-ray, the Veteran was diagnosed with minimal spondylosis and mild disc degeneration of the L5-S1.  As part of the Veteran's Social Security claim, he underwent a consultative evaluation of physical condition by Dr. R. E.-T. in May 2006.  The Veteran reported that he used to work loading and unloading cargo until he stopped in January 2004 due to back pain.  The daily activities seemed to be unhampered by his back disorder.  He reported taking the bus or hitching a ride with a friend to go out or run errands such as going to the store, church, park or doctor's.  He reported doing several household chores such as general cleaning and cooking. He enjoyed playing instruments like the piano, guitar or drums. The Veteran reported to the examiner that he was limited to walking no more than half a block before he became tired, and was able to lift objects weighing up to 50 pounds.  He also noted difficulty with frequent bending, prolonged walking, climbing stairs or heavy living.  Musculoskeletal evaluation revealed mild paralumbar muscle spasms without tenderness.  The Veteran had no difficulty getting on and off the examination table.  Straight leg raising was negative bilaterally.  Flexion was reduced to 70 degrees out of 90.  The Veteran's gait was normal.  He had normal strength in lower and upper extremities.  No neurological deficits were found as the sensory examination, deep tendon reflexes, and motor strength were all normal.

Following an evaluation of available treatment records and the Veteran's statement, a disability examiner from SSA evaluated that evidence and developed a residual functional capacity, the most that an individual can do in light of limitations from his disability.  This was developed in June 2006.  The examiner opined that based on the Veteran's objective limitations, he could sustain full-time employment frequently lifting and/or carrying objects weighing 25 pounds and occasionally lifting and/or carrying 50 pounds.  He could sit, stand, and or walk for about 6 hours each in an eight hour workday.  Pushing and pulling was unlimited.  The examiner found no postural, manipulative, visual, communicative, or environmental limitations.  In a written explanation of his findings, the examiner assessed the HHH medical records as demonstrating acute pain.  Although the examiner found the Veteran's complaints credible based on physical examination showing mild paralumbar spasms and decreased range of motion, the Veteran would have adequate mobility and use of extremities for non-heavy type exertion.  The field office had made observations when he came in to apply for benefits, and no noticeable disabilities were seen.  

In a self-report of exertional daily activities supplied by the Veteran, he reported severe back and arm pain daily, but he was able to do household chores such as sweeping floors and cutting grass, but those tasks make him tired. He reported being limited to walk two blocks.  One flight of stairs made him tired. He could lift light boxes, trash bags, and pots and pans once a day, he could also carry books, light chairs, lamps, dishes and papers 10 feet once a week.  When mopping and sweeping, he reported taking one hour to complete the task.  He reported that he had to rest every 10 minutes when doing house work.  The Veteran did not comment on his ability to engage in sedentary work during this assessment.  

Following the SSA consultative examination, and self-assessments, the Veteran appeared at a May 2008 primary care visit at the VA LAACC for a new patient assessment.  The Veteran reported that he was last seen at the clinic in 2004.  He reported having low back pain for two weeks after sleeping on a sidewalk.  He described the pain as an ache across the lumbar spine area, and reported that he had pain when he walked and when he got up from sitting.  The Veteran was told to continue taking pain medications.  Other than conservative measures no other remedies were discussed.  Per VA treatment records from May 2008 to present, the Veteran continued to be prescribed Ibuprofen to manage his pain.  However, no significant evaluation of the Veteran's functional abilities were conducted until a July 2014 VA examination.  

At the July 2014 examination, the examiner noted that the Veteran's first major complaint of back pain occurred at a May 2008 VA follow-up after sleeping on a sidewalk.  The treatment used has been ibuprofen and acetaminophen with good results.   The Veteran did not use any assistive devices for ambulation or balance.  The Veteran reported limitations that he could stand for 10-15 minutes at a time, but would need to rest to recover.  He also reported that prolonged sitting affected his back.  The examiner found very little evidence in the medical record of his back condition resulting in a real or permanent disability. Even though the Veteran reported having chronic muscle spasms, he had been treated with nonsteroidal anti-inflammatory drugs (NSAIDs) with good results.  The examiner noted that no work-ups had been completed to determine if there was anything more than general pain going on in his back.  The examiner opined that the Veteran's back disability did not rise to the level of disability that would preclude the Veteran from obtaining or maintaining gainful employment since muscle spasms treated with NSAIDs do not generally rise to that level of disability.  

In reviewing the record, the Board finds the back disability does not preclude the Veteran from obtaining or maintaining gainful employment.  The Veteran's back disability appeared essentially unchanged from the May 2006 assessments conducted by the SSA, which noted low back tenderness.  The Veteran's limitations in sitting, standing, and walking are similar in nature to what he asserts now with walking limited to up to three blocks and standing limited to 10 to 15 minutes.  The condition also appears under control with prescribed pain medications, since more aggressive treatments have yet to be recommended.  The drugs prescribed are not of a type with significant side effects as would be seen in the use of a narcotic pain medication.  Although the Veteran's ability to perform sedentary work was not discussed until the July 2014 examination, the Board finds that the Veteran could have performed sedentary work with a sit/stand option to allow the Veteran to shift position when needed to adjust for any discomfort from being in one position for a prolonged period.  

3.  Hypertension (High Blood Pressure or HBP)

In October 1997, a West Los Angeles, California VA Medical Center emergency room visit, the Veteran had normal blood pressure level of 144/93.  He denied having a history of hypertension, and was on no prescription medications.  In a subsequent visit in October 2000 at the LA Outpatient Clinic, the Veteran's blood pressure levels had increased to 155/96 and 152/87.  In February 2002 optometry visit, the examiner noted no history of hypertension or cardiovascular issues.  In August 2002, the readings were also elevated at 158/106.  The Veteran also reported left chest pains. By September 2002, the blood pressure readings decreased to 126/78 without the aid of medication.  Blood pressure levels increased some years later in October 2004 with 180/100. With such an elevated reading, the VA treating physicians prescribed the Veteran hydrochlorothiazide and told him to decrease foods high in sodium.  

In a March 2006 Hubert H. Humphrey Comprehensive Health Center record, the Veteran had an elevated blood pressure reading of 180/100.  He was given hydrochlorothiazide 25 mg and told to take the medication daily based on prescription.  

As part of the Veteran's SSA disability claim, he underwent a consultative evaluation of physical condition with Dr. R. E.-T. in May 2006.   The Veteran's blood pressure was elevated during the examination at 168/110.  The examiner considered the Veteran's hypertension uncontrolled.  The Veteran reported frequent headaches and dizziness.  The SSA disability examiner who evaluated the Veteran's claim, noted that there was no evidence of end stage organ failure due to hypertension.  

In the following years, the Veteran's blood pressure readings continued to fluctuate.  At a May 2008 VA primary care visit, the Veteran's blood pressure reading was 162/100.  At that appointment, the Veteran was formally diagnosed with high blood pressure, told to lose weight and reduce his intake of salty foods.  By July 2008 when enrolled in VA's homeless program, the Veteran's blood pressure had returned to normal with a reading of 131/83.  He continued to use blood pressure medications (amlodipine).  At a December 2008 medical clearance evaluation, the Veteran's blood pressure levels elevated to 163/100.  In April 2009 to June 2009, the Veteran's blood pressure readings hovered in the high 150s/high 90s, but showed improvement in July 2009 through February 2011 with normal readings.  Throughout 2012 and 2013, the Veteran's blood pressure readings fluctuated, but remained normal which indicated that his blood pressure was finally under control with prescribed medications.

The blood pressure control was confirmed at the July 2014 VA examination.   The Veteran reported that his blood pressure was well maintained with medication, and there were no plans to alter his treatment by any treating source.  Based on the review of the record and the Veteran's statements, the examiner opined that the Veteran's hypertension appeared controlled and did not adversely affect his ability to obtain or maintain gainful employment.   With the blood pressure under control, there is no evidence of any adverse symptoms such as dizziness and/or headaches, complained of prior to the claim that would indicate some limitation due to this disability.  Accordingly, the Board also finds that hypertension does not preclude the Veteran from obtaining or maintaining substantial gainful employment. 

4.  Service-Connected Left Hand Disabilities 

The Veteran is service-connected for a scar of the left index, middle and ring fingers, with residual painful limitation of motion of the left index, middle and ring fingers, and reduced hand grip.  Throughout the appeal period, he has complained of pain, weakness and stiffness of the left hand.  When the left hand was evaluated at April 2015 and July 2015 VA examinations, pain and weakness were noted in the left fingers when lifting items, but he continued to have full range of motion of the affected hand with immediate use and repeated use over time.  The July 2015 VA examiner noted that the Veteran's left hand disability would result in slightly impaired manipulation.  Since the Veteran is right hand dominant, as noted in the January 2005 VA examination, he would not be significantly impaired in writing or lifting objects that could be lifted with one hand.  Heavier objects may present a challenge for the Veteran even with the ability to use two hands due to left hand manipulation issues, which may result in dropping the item.  Ultimately, the Board finds that the left hand disability would minimally interfere in the Veteran's ability to perform sedentary work.  Such a limitation would limit the weight of objects that the Veteran would have to lift and would therefore compensate for his left hand disabilities.

5.  Combined Effects 

In examining the effects of the Veteran's disabilities in combination, the Board finds that they do not preclude him from obtaining or maintaining substantial gainful employment.   The abdominal disability and back disability, at worst, limit the Veteran to sedentary work with a sit/stand option to accommodate his pain with being in one position for too long.  The sedentary work restriction would also limit the weight of objects that the Veteran could lift, which would be a consideration for the left hand disability.  Lifting heavy objects would be difficult in light of limitations due to the back, abdomen and left hand disabilities.  Hypertension has been under control with the treatment regimen, and there is no disability as a result.  In this instance, even if the conditions are seen as permanent, they have not resulted in total disability.  Therefore, the Veteran's claim for non-service connected pension benefits is denied.



VA's Duty to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO has provided pre-adjudication VCAA notice by letter from March 2009 wherein the Veteran was notified of the evidence needed to substantiate the claim for nonservice-connected pension benefits; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. The notice included the provisions for the effective date of an award and the degree of disability assignable.

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103A (a), (b), and (c). The RO has obtained the Veteran's service treatment records, SSA records, and VA treatment records. The Veteran has not identified any other records such as private treatment records pertinent to the issue on appeal that remain outstanding.  Furthermore, the Veteran underwent a VA compensation examination in July 2014 to determine the nature, extent, and severity of non-service connected disabilities and whether these disabilities caused functional difficulties with obtaining or maintaining employment.  Although more than two years has passed since the examination, the Veteran has not indicated any worsening and no worsening is indicated in the available treatment record which covers the period through 2015.  Therefore, another examination is not warranted.  The Board also reviewed multiple VA examinations of the Veteran's hands, the most recent of which was conducted in July 2015.  The examinations of record related to the Veteran's left hand in combination with prior examinations of nonservice-connected conditions have provided sufficient information for the Board to determine functional limitations.  Since there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.


ORDER

Non-service connected pension benefits are denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


